DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species II (fig. 4), read on by claims 1-3 and 5-9 in the reply filed on February 12, 2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the body and chamber of claim 1, engine auxiliary equipment of claim 5, another fluid of claim 6, the engine of claim 7, and excess fluid of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because Fig. 4, element 26, lacks a leader line.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: page 7, line 18 and line 24 recite “case 25” and “dome 25” respectively.   Nomenclature should be consistent.  
Appropriate correction is required.
Claim Objections
Claims 1-9 are objected to because of the following informalities:  Claim 1 recites “Aircraft engine lubrication…..”.  It should recite --An aircraft engine lubrication….--.   Claim 2 recites “Lubrication oil circuit…..”.   It should recite –The aircraft engine lubrication oil circuit…--.   Claims 3-9 have similar issues.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, lines 7-8 recite “a first valve plug and a second valve plug housed in a manner free to move in the body….”.  It is unclear where and what the body is.  Does the first plug move in a body of the second plug?  Do both first and second valve plugs move in a larger body?  Line 18 recites “the second branch of the outlet leading to an evacuation out of the circuit.”  It is unclear what is meant 
 	Claim 1 recites the limitation "the body" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites “a heat exchanger with another fluid on the upstream side…”.  It is unclear what is meant by “another fluid”.  Does the heat exchanger use another fluid to enable it to function as a heat exchanger?  Or does the heat exchanger act to perform heating or cooling functions on a fluid different from the lubrication oil circuit?   Also, line 1 recites “in that it comprises a heat exchanger”.  It is unclear to what “it” refers to.  


Allowable Subject Matter
Claims 1-3 and 5-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest an aircraft engine lubrication oil circuit, the circuit comprising: a non-return valve comprising a case fitted with a connector on an upstream side and an outlet on a downstream side, an oil supply on said upstream side of the non-return valve, a first valve plug and a second valve plug housed in a manner free to move in the body to open and to create a communication between the connector and the outlet, when a first overpressure threshold is reached on the upstream side for the the second branch of the outlet leading to an evacuation out of the circuit.  The closest art of record is considered to be DE19630212, U.S. Patent Publication 2013/0205745 and EP1350551.  DE ‘212 has two valve plugs but they both conduct oil to an oil pump suction chamber.  Both U.S. Patent Publication ‘745 and EP ‘551 have two outlets released at two different pressures don’t appear to be of the “two plug” design.  None of the references have an outlet leading to an evacuation out of the circuit. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654